DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.

	Regarding claim 1, the claim recites “a method for determining fleet wide integrity, the method comprising: forming a user measurement block for each user in a fleet network, the user measurement block for each user comprising: one or more navigation measurements received by the user from one or more navigation aids; one or more relative user measurements received by the user from one or more other users in the fleet network; one or more navigation state solutions for the user; and one or more integrity solutions for the user; wherein the user measurement block for each user is digitally signed; sending the signed user measurement block of each user to all other users in the fleet network; wherein each user in the fleet network validates all received user measurement blocks; wherein each user executes a numerical process to determine a navigation state and integrity of all users in the fleet network; forming a fleet state block, the fleet state block comprising: a header including a hash of last valid fleet state block header, a nonce - proof of work, and a root hash of Merkle tree; and a data block including measurement, state, and integrity information of the fleet; and sending the fleet state block to all other users in the fleet network; wherein each user performs validation of the received fleet state block; if the received fleet state block passes the validation, the user forms a chain of fleet state blocks using links in a previously received fleet state block and a currently received fleet state block to form a blockchain; if the received fleet state block does not pass the validation, the user discards the received fleet state block.”
	The limitations, “forming a user measurement block”, “validates all received user measurement blocks”, “executes a numerical process”, “forming a fleet state block”, “validation of the received fleet state block”, “forms a chain of fleet state blocks”, and “form a blockchain”, when read in light of the specification, are mental processes or mathematical operations capable of being performed in the human mind. Forming a block or a blockchain is a mental process because it is within the realm of abstract ideas and is merely a grouping of measurement data. Validating and executing a numerical process is a mathematical operation that mainly consists of ensuring numbers are correct. “Forms a chain of fleet state blocks”, and “form a blockchain” may be practical applications and more elaboration on this idea and what is done with this blockchain may assist in overcoming a rejection under 35 U.S.C. 101. 
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely vehicle blockchain. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites “navigation measurements received by the user”, “relative user measurements received by the user”, “sending the signed user measurement block”, “sending the fleet state block”, and “discards the received fleet state block”. These tasks are extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)). 
	The claim additionally recites “navigation aids”. This element is recited at a high level of generality such that it is not a particular machine, but rather an element being used in its conventional manner that links the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)).

	Regarding claim 2, the claim recites “the method of claim 1, wherein the user measurement block identifies the user and has a data block that includes the one or more navigation aid measurements, the one or more relative user measurements, the one or more navigation state solutions for the user, and the one or more integrity solutions for the user.”
	The limitation, “identifies the user”, when read in light of the specification, is a mental process capable of being performed in the human mind.
	The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.
	
	Regarding claim 3, the claim recites “the method of claim 2, wherein the one or more navigation state solutions comprise position-velocity-time (PVT) solutions.”
	The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the navigation state solutions are comprised of position-velocity-time (PVT) solutions.

	Regarding claim 4, the claim recites “the method of claim 1, wherein the user measurement block for each user is signed with a private key in a public/private key encryption scheme.”
	The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the user measurement block for each user is signed with a private key in a public/private key encryption scheme. 

	Regarding claim 5, the claim recites “the method of claim 4, wherein each user in the fleet network validates all received user measurement blocks with each user's public key.”
The limitation, “validates all received user measurement blocks”, when read in light of the specification, is a mental process capable of being performed in the human mind.
	The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

	Regarding claim 6, the claim recites “the method of claim 1, wherein the numerical process to determine the navigation state and integrity of all users is operative to detect inconsistent measurements, whether faulty or malicious, and remove the inconsistent measurements.”
	The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the numerical process to determine the navigation state and integrity of all users can also detect and remove faulty measurements. 

	Regarding claim 7, the claim recites “the method of claim 1, wherein the proof of work is a computationally intensive operation to obtain a hash of a fleet state block header with specific leading pattern by randomly changing a nonce part of the fleet state block header.”
The limitation, “obtain a hash of a fleet state block header” and “randomly changing a nonce part”, when read in light of the specification, are mathematical operations.  
	The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.
	
	Regarding claim 8, the claim recites “the method of claim 1, wherein the data block of the fleet state block includes the measurement, state, and integrity information, over a time sample, for each user in the fleet.
	The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the data block of the fleet state block includes measurement, state, and integrity information for users in the fleet.
	
	Regarding claim 9, the claim recites “the method of claim 1, wherein the fleet network comprises a fleet of vehicles.”
	The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the fleet network is comprised of a fleet of vehicles which is generally linking the abstract idea to a particular technological environment, namely vehicles. This does not amount to significantly more than a judicial exception because the claim is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way. See MPEP 2106.05(h). 

	Regarding claim 10, the claim recites “the method of claim 1, wherein the fleet network comprises a fleet of aircraft, a fleet of watercraft, or a fleet of ground vehicles.”
	The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the fleet network is comprised of a fleet of aircraft, a fleet of watercraft, or a fleet of ground vehicles which is generally linking the abstract idea to a particular technological environment, namely vehicles. This does not amount to significantly more than a judicial exception because the claim is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way. See MPEP 2106.05(h).
 
	
	Regarding claim 11, the claim recites “the method of claim 1, wherein the fleet network comprises an urban air mobility (UAM) fleet.”
	The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the fleet network is comprised of an urban air mobility fleet which is generally linking the abstract idea to a particular technological environment, namely aircrafts. This does not amount to significantly more than a judicial exception because the claim is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way. See MPEP 2106.05(h).
 

	Regarding claim 12, the claim recites “a system comprising: a fleet network including a plurality of users in operative communication with each other, wherein the users are in operative communication with one or more navigation aids; wherein each respective user is operative to form a user measurement block comprising: one or more navigation measurements received from the one or more navigation aids; one or more relative user measurements received from one or more other users in the fleet network; one or more navigation state solutions computed for the respective user; and one or more integrity solutions computed for the respective user; wherein the user measurement block for each user is digitally signed; wherein each respective user is operative to: receive the signed user measurement block from the other users in the fleet network; validate all received user measurement blocks; and execute a numerical process to determine a navigation state and integrity of all users in the fleet network; wherein each respective user is operative to form a fleet state block comprising: a header including a hash of last valid fleet state block header, a nonce - proof of work, and a root hash of Merkle tree; and a data block including measurement, state, and integrity information of the fleet; wherein each respective user is operative to receive the fleet state block from the other users in the fleet network and to perform validation of the received fleet state block; wherein if the received fleet state block passes the validation, the user forms a chain of fleet state blocks using links in a previously received fleet state block and a currently received fleet state block to form a blockchain; wherein if the received fleet state block does not pass the validation, the user discards the received fleet state block.”
The limitations, “form a user measurement block”, “navigation state solutions computed”, “integrity solutions computed”, “validate all received user measurement blocks”, “execute a numerical process”, “form a fleet state block”, “perform validation”, “forms a chain of fleet state blocks”, and “form a blockchain”, when read in light of the specification, are mental processes or mathematical operations. Forming a block or a blockchain is a mental process because it is within the realm of abstract ideas and is merely a grouping of measurement data. Validating and executing a numerical process is a mathematical operation that mainly consists of ensuring numbers are correct. “Forms a chain of fleet state blocks”, and “form a blockchain” may be practical applications and more elaboration on this idea and what is done with this blockchain may create a reason for being allowable under 35 U.S.C. 101. 
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely vehicle blockchain. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites “navigation measurements received”, “user measurements received”, “receive the signed user measurement block”, “receive the fleet state block”, and “discards the received fleet state block”. These tasks are extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)). 
	The claim additionally recites “navigation aids”. This element is recited at a high level of generality such that it is not a particular machine, but rather an element being used in its conventional manner that links the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)).

Regarding claim 13, the claim recites “the system of claim 12, wherein the one or more navigation measurements comprise global navigation satellite system (GNSS) measurements, traffic collision avoidance system (TCAS) measurements, surveillance radar measurements, very high frequency (VHF) omni-directional range (VOR) measurements, or distance measuring equipment (DM) measurements.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that one or more navigation measurements comprise global navigation satellite system (GNSS) measurements, traffic collision avoidance system (TCAS) measurements, surveillance radar measurements, very high frequency (VHF) omni-directional range (VOR) measurements, or distance measuring equipment (DM) measurements. 

Regarding claim 14, the claim recites “the system of claim 12, wherein the system comprises a distributed public consensus system.”
The claim recites “a distributed public consensus system”. This element is recited at a high level of generality such that they are generic computing components. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).

Regarding claim 15, the claim recites “the system of claim 12, wherein the users comprise a fleet of vehicles.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the users of the blockchain system comprise a fleet of vehicles which is generally linking the abstract idea to a particular technological environment, namely vehicles. This does not amount to significantly more than a judicial exception because the claim is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way. See MPEP 2106.05(h).  

Regarding claim 16, the claim recites “the system of claim 12, wherein the users comprise a fleet of aircraft, a fleet of watercraft, or a fleet of ground vehicles.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the users of the blockchain system comprise a fleet of aircraft, a fleet of watercraft, or a fleet of ground vehicles which is generally linking the abstract idea to a particular technological environment, namely vehicles. This does not amount to significantly more than a judicial exception because the claim is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way. See MPEP 2106.05(h).

Regarding claim 17, the claim recites “the system of claim 12, wherein the users comprise an urban air mobility (UAM) fleet.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the users of the blockchain system comprise an urban air mobility fleet which is generally linking the abstract idea to a particular technological environment, namely aircrafts. This does not amount to significantly more than a judicial exception because the claim is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way. See MPEP 2106.05(h).

Regarding claim 18, the claim recites “the system of claim 12, wherein the system is implemented in an unmanned aircraft systems traffic management (UTM) system.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the blockchain system is implemented in an unmanned aircraft traffic management system which is generally linking the abstract idea to a particular technological environment, namely aircrafts. This does not amount to significantly more than a judicial exception because the claim is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way. See MPEP 2106.05(h). 

	Regarding claim 19, the claim recites “a method for determining fleet wide integrity, the method comprising: forming a user measurement block for each user in a fleet network, the user measurement block for each user comprising: one or more navigation state solutions for the user; and one or more integrity solutions for the user; wherein the user measurement block for each user is digitally signed; sending the signed user measurement block of each user to all other users in the fleet network; wherein each user in the fleet network validates all received user measurement blocks; wherein each user executes a numerical process to determine a navigation state and integrity of all users in the fleet network; forming a fleet state block, the fleet state block comprising: a header including a hash of last valid fleet state block header, a nonce - proof of work, and a root hash of Merkle tree; and a data block including navigation and integrity state information of the fleet; and sending the fleet state block to all other users in the fleet network; wherein each user performs validation of the received fleet state block; if the received fleet state block passes the validation, the user forms a chain of fleet state blocks using links in a previously received fleet state block and a currently received fleet state block to form a blockchain; if the received fleet state block does not pass the validation, the user discards the received fleet state block.”
The limitations, “forming a user measurement block”, “validates all received user measurement blocks”, “executes a numerical process”, “forming a fleet state block”, “performs validation of the received fleet state block”, “forms a chain of fleet state blocks”, and “form a blockchain”, when read in light of the specification, are mental processes or mathematical operations. Forming a block or a blockchain is a mental process because it is within the realm of abstract ideas and is merely a grouping of measurement data. Validating and executing a numerical process is a mathematical operation that mainly consists of ensuring numbers are correct. “Forms a chain of fleet state blocks”, and “form a blockchain” may be practical applications and more elaboration on this idea and what is done with this blockchain may create a reason for being allowable under 35 U.S.C. 101. 
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely vehicle blockchain. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites “sending the signed user measurement block”, “sending the fleet state block”, “discards the received fleet state block”. These tasks are extra-solution activity in the form of data transmission and receiving, which are well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)). 

Regarding claim 20, the claim recites “the method of claim 19, wherein the user measurement block further comprises one or more relative user measurements received by the user from one or more other users in the fleet network.”
The claim recites “user measurements received by the user”. This task is extra-solution activity in the form of data transmission and receiving, which is well understood, routine, and conventional functions and insignificant extra-solution activity (MPEP 2106.05(d)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US 10554412 B2) in view of Han (Blockchain-Based GNSS Spoofing Detection for Multiple UAV Systems). 

Regarding claim 1, Subramanian teaches forming a user measurement block for each user in a fleet network, the user measurement block for each user comprising: one or more navigation measurements received by the user from one or more navigation aids; one or more relative user measurements received by the user from one or more other users in the fleet network (Subramanian, Cols. 1-2, Lines 45-3, “An ADS-B message containing state data (e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category” AND Col. 6, Lines 37-60, “An ADS-B "message" can refer to content created in the ADS-B device (in the ADS-B message format) which contains aircraft state information and identity information. On the other hand, an ADS-B "transaction" contains the ADS-B message, as well as time-stamps and information identifying the sender and the receiver. A collection of these transactions is referred to as a "block"”); one or more navigation state solutions for the user; and one or more integrity solutions for the user (Subramanian, Cols. 1-2, Lines 45-3, “An ADS-B message containing state data (e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category”); wherein each user performs validation of the received fleet state block; if the received fleet state block passes the validation, the user forms a chain of fleet state blocks using links in a previously received fleet state block and a currently received fleet state block to form a blockchain; if the received fleet state block does not pass the validation, the user discards the received fleet state block (Subramanian, Cols. 8-9, Lines 54-26, “Various copies of local blocks of transactions may be received from nodes in the network, and therefore there is a need to resolve these discrepancies and reach a consensus regarding the "true" set of transactions… The new block of transactions is added to the local copy 15 of the DAG or ledger 206, which now contains only validated transactions”).
Subramanian does not teach wherein the user measurement block for each user is digitally signed; sending the signed user measurement block of each user to all other users in the fleet network; wherein each user in the fleet network validates all received user measurement blocks; wherein each user executes a numerical process to determine a navigation state and integrity of all users in the fleet network; forming a fleet state block, the fleet state block comprising: a header including a hash of last valid fleet state block header, a nonce - proof of work, and a root hash of Merkle tree; and a data block including measurement, state, and integrity information of the fleet; and sending the fleet state block to all other users in the fleet network;
Han teaches the user measurement block for each user is digitally signed (Han, Page 86, Col. 1, Paragraph 1, “Secondly, the verifier sends the received UAV location information to the blockchain after the UAV’s CA is verified and by using digital signature to confirm the broadcasted data”); sending the signed user measurement block of each user to all other users in the fleet network; wherein each user in the fleet network validates all received user measurement blocks; wherein each user executes a numerical process to determine a navigation state and integrity of all users in the fleet network (Han, Pages 82-83, Cols. 2-1, Paragraphs 11-1, “Firstly, when a transaction is carried out at a node, it is signed and broadcasted to peers. The signing of the transaction enables authentication and guarantees integrity. Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers”);  forming a fleet state block, the fleet state block comprising: a header including a hash of last valid fleet state block header, a nonce - proof of work, and a root hash of Merkle tree (Han, Figure 2); and a data block including measurement, state, and integrity information of the fleet; and sending the fleet state block to all other users in the fleet network (Han, Pages 82-83, Cols. 2-1, Paragraphs 11-1, “Firstly, when a transaction is carried out at a node, it is signed and broadcasted to peers. The signing of the transaction enables authentication and guarantees integrity. Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Subramanian with digitally signing user measurement blocks, sending user measurement block to the rest of the peers, forming a fleet state block comprising a header with a hash of the last valid fleet state block header, a nonce, and a root hash of Merkle tree, and sending the fleet state block to the rest of the peers of Han in order to verify the broadcasted data and to set up a blockchain block. Using digital signatures from “certificate authority” is a way to validate the data received and sent by nodes in a blockchain. When validating a block in the blockchain is done, blocks can be combined in the blockchain with information such as the previous hash, nonce, and Merkle tree which gives the block a unique number. Referencing previous blocks can thus be achieved as well as validating and adding new blocks. As stated in Han, “Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers. After the transactions disseminating, some valid transactions are packed into a timestamped block (mainly organized as a Merkle tree) by special nodes called miners. Finally, the blockchain nodes verify whether the broadcast block contains valid transactions, and whether the blockchain achieves consensus on the packed block (In the Bitcoin, computing nonce for consensus). If both statuses are verified successfully, the nodes add the block to their chains by using the corresponding hash value, else the block is discarded” (Han, Pages 82-83, Cols. 2-1, Paragraphs 11-1). 
Regarding claim 2, the combination of Subramanian and Han further teaches the user measurement block identifies the user and has a data block that includes the one or more navigation aid measurements, the one or more relative user measurements, the one or more navigation state solutions for the user, and the one or more integrity solutions for the user (Subramanian, Col. 6, Lines 37-60, “An ADS-B "message" can refer to content created in the ADS-B device (in the ADS-B message format) which contains aircraft state information and identity information. On the other hand, an ADS-B "transaction" contains the ADS-B message, as well as time-stamps and information identifying the sender and the receiver. A collection of these transactions is referred to as a "block",” AND Cols. 1-2, Lines 45-3, “An ADS-B message containing state data (e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category”). 

Regarding claim 3, Subramanian does not teach the one or more navigation state solutions comprise position-velocity-time (PVT) solutions.  
Han teaches the one or more navigation state solutions comprise position-velocity-time (PVT) solutions (Han, Page 81, Col. 1-2, Paragraph 3-1, “The GNSS is a satellite-based navigation system which provides precise velocity, timing, and position information to UAVs”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Subramanian with a navigation state solution that comprises of position, velocity, and time of Han in order to precisely control the location of an UAV. Knowing the position, velocity, and time allows an UAVs to be tracked, monitored, and controlled and can move to different locations as needed. 

Regarding claim 4, the combination of Subramanian and Han further teaches the user measurement block for each user is signed with a private key in a public/private key encryption scheme (Han, Page 84, Col. 2, Paragraph 3, “Note that the legal UAV participants take their private keys as their membership identity During the data sharing, each transaction contains the timestamps and the digital signatures of CA and LEA. It is noteworthy that there is no information linkable of the real identity in the transaction to preserve privacy of the UAV Authorized”). 

Regarding claim 5, the combination of Subramanian and Han further teaches each user in the fleet network validates all received user measurement blocks with each user's public key (Han, Page 85, Col. 1-2, Paragraph 2-1, “When UAV enters the system, it uses the secure channel to transmit LEA its initial public key and materials to prove its legal identity. LEA will send a signed warrant to CA as the materials are valid.”). 

Regarding claim 6, the combination of Subramanian and Han further teaches the numerical process to determine the navigation state and integrity of all users is operative to detect inconsistent measurements, whether faulty or malicious, and remove the inconsistent measurements (Subramanian, Cols. 7-9, Lines 48-26, “FIG. 2 illustrates a procedure used to validate the integrity and authenticity of ADS-B transactions 201… false transaction or removing/modifying a block will involve broadcasting a "false" local copy of the distributed ledger to peers in the network.”). 

	Regarding claim 8, the combination of Subramanian and Han further teaches the data block of the fleet state block includes the measurement, state, and integrity information, over a time sample, for each user in the fleet (Subramanian, Cols. 1-2, Lines 45-30, “An ADS-B message containing state data (e.g., position, speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories… group verification”). 

Regarding claim 9, the combination of Subramanian and Han further teaches the fleet network comprises a fleet of vehicles (Subramanian, Col. 6, Lines 6-12, “include any individual, or suitable combination of computing devices used on ground systems, aircraft, other vehicles and the cloud, servers, interfaces, systems, databases, and other type of computing devices or parts that operate individually or collectively, and that may exchange data with other components or systems”). 

Regarding claim 10, the combination of Subramanian and Han further teaches the fleet network comprises a fleet of aircraft, a fleet of watercraft, or a fleet of ground vehicles (Subramanian, Col. 6, Lines 6-12, “include any individual, or suitable combination of computing devices used on ground systems, aircraft, other vehicles and the cloud, servers, interfaces, systems, databases, and other type of computing devices or parts that operate individually or collectively, and that may exchange data with other components or systems”). 

Regarding claim 11, the combination of Subramanian and Han further teaches the fleet network comprises an urban air mobility (UAM) fleet (Han, Page 82, Col. 1, Paragraph 3, “Motivated by the adaptability of blockchain, our work aims to combine the blockchain technology with GNSS spoofing detection for multiple UAV systems”). 

Regarding claim 12, Subramanian teaches a fleet network including a plurality of users in operative communication with each other, wherein the users are in operative communication with one or more navigation aids; wherein each respective user is operative to form a user measurement block comprising: one or more navigation measurements received from the one or more navigation aids; one or more relative user measurements received from one or more other users in the fleet network; (Subramanian, Cols. 1-2, Lines 45-3, “An ADS-B message containing state data (e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category” AND Col. 6, Lines 37-60, “An ADS-B "message" can refer to content created in the ADS-B device (in the ADS-B message format) which contains aircraft state information and identity information. On the other hand, an ADS-B "transaction" contains the ADS-B message, as well as time-stamps and information identifying the sender and the receiver. A collection of these transactions is referred to as a "block"”); one or more navigation state solutions computed for the respective user; and one or more integrity solutions computed for the respective user; (Subramanian, Cols. 1-2, Lines 45-3, “An ADS-B message containing state data (e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category”); and to perform validation of the received fleet state block; wherein if the received fleet state block passes the validation, the user forms a chain of fleet state blocks using links in a previously received fleet state block and a currently received fleet state block to form a blockchain; wherein if the received fleet state block does not pass the validation, the user discards the received fleet state block. (Subramanian, Cols. 8-9, Lines 54-26, “Various copies of local blocks of transactions may be received from nodes in the network, and therefore there is a need to resolve these discrepancies and reach a consensus regarding the "true" set of transactions… The new block of transactions is added to the local copy 15 of the DAG or ledger 206, which now contains only validated transactions”).
Subramanian does not teach wherein the user measurement block for each user is digitally signed; wherein each respective user is operative to: receive the signed user measurement block from the other users in the fleet network; validate all received user measurement blocks; and execute a numerical process to determine a navigation state and integrity of all users in the fleet network; wherein each respective user is operative to form a fleet state block comprising: a header including a hash of last valid fleet state block header, a nonce - proof of work, and a root hash of Merkle tree; and a data block including measurement, state, and integrity information of the fleet; wherein each respective user is operative to receive the fleet state block from the other users in the fleet network
Han teaches the user measurement block for each user is digitally signed (Han, Page 86, Col. 1, Paragraph 1, “Secondly, the verifier sends the received UAV location information to the blockchain after the UAV’s CA is verified and by using digital signature to confirm the broadcasted data”); wherein each respective user is operative to: receive the signed user measurement block from the other users in the fleet network; validate all received user measurement blocks; and execute a numerical process to determine a navigation state and integrity of all users in the fleet network (Han, Pages 82-83, Cols. 2-1, Paragraphs 11-1, “Firstly, when a transaction is carried out at a node, it is signed and broadcasted to peers. The signing of the transaction enables authentication and guarantees integrity. Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers”);  wherein each respective user is operative to form a fleet state block comprising: a header including a hash of last valid fleet state block header, a nonce - proof of work, and a root hash of Merkle tree (Han, Figure 2); and a data block including measurement, state, and integrity information of the fleet; wherein each respective user is operative to receive the fleet state block from the other users in the fleet network (Han, Pages 82-83, Cols. 2-1, Paragraphs 11-1, “Firstly, when a transaction is carried out at a node, it is signed and broadcasted to peers. The signing of the transaction enables authentication and guarantees integrity. Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Subramanian with digitally signing user measurement blocks, sending user measurement block to the rest of the peers, forming a fleet state block comprising a header with a hash of the last valid fleet state block header, a nonce, and a root hash of Merkle tree, and sending the fleet state block to the rest of the peers of Han in order to verify the broadcasted data and to set up a blockchain block. Using digital signatures from “certificate authority” is a way to validate the data received and sent by nodes in a blockchain. When validating a block in the blockchain is done, blocks can be combined in the blockchain with information such as the previous hash, nonce, and Merkle tree which gives the block a unique number. Referencing previous blocks can thus be achieved as well as validating and adding new blocks. As stated in Han, “Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers. After the transactions disseminating, some valid transactions are packed into a timestamped block (mainly organized as a Merkle tree) by special nodes called miners. Finally, the blockchain nodes verify whether the broadcast block contains valid transactions, and whether the blockchain achieves consensus on the packed block (In the Bitcoin, computing nonce for consensus). If both statuses are verified successfully, the nodes add the block to their chains by using the corresponding hash value, else the block is discarded” (Han, Pages 82-83, Cols. 2-1, Paragraphs 11-1). 
Regarding claim 13, Subramanian does not teach the one or more navigation measurements comprise global navigation satellite system (GNSS) measurements, traffic collision avoidance system (TCAS) measurements, surveillance radar measurements, very high frequency (VHF) omni-directional range (VOR) measurements, or distance measuring equipment (DM) measurements. 
Han teaches the one or more navigation measurements comprise global navigation satellite system (GNSS) measurements, traffic collision avoidance system (TCAS) measurements, surveillance radar measurements, very high frequency (VHF) omni-directional range (VOR) measurements, or distance measuring equipment (DM ) measurements (Han, Page 81, Col. 1-2, Paragraph 3-1, “All those missions are based on the UAVs’ Global Navigation Satellite System (GNSS) especially Global Positioning System (GPS) operates normally. The GNSS is a satellite-based navigation system which provides precise velocity, timing, and position information to UAVs.” AND Page 82, Paragraph 8, “One of the most important and fundamental components of UAVs in FANET is the GNSS which provides precise navigation and ensures multiple UAVs operated cooperatively at the same time”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Subramanian with a GNSS solution of Han in order to control the positioning of an UAV. GNSS allows the UAV to be tracked, monitored, and controlled and can move to different locations as needed. 

Regarding claim 14, the combination of Subramanian and Han, as applied to claim 12, further teaches the system comprises a distributed public consensus system (Subramanian, Col. 4, Lines 8-30, “implementing a consensus algorithm to validate and 15 authenticate the updated local copy of the distributed ledger”). 

Regarding claim 15, the combination of Subramanian and Han, as applied to claim 12, further teaches wherein the users comprise a fleet of vehicles (Subramanian, Col. 6, Lines 6-12, “include any individual, or suitable combination of computing devices used on ground systems, aircraft, other vehicles and the cloud, servers, interfaces, systems, databases, and other type of computing devices or parts that operate individually or collectively, and that may exchange data with other components or systems”). 

Regarding claim 16, the combination of Subramanian and Han, as applied to claim 12, further teaches the users comprise a fleet of aircraft, a fleet of watercraft, or a fleet of ground vehicles (Subramanian, Col. 6, Lines 6-12, “include any individual, or suitable combination of computing devices used on ground systems, aircraft, other vehicles and the cloud, servers, interfaces, systems, databases, and other type of computing devices or parts that operate individually or collectively, and that may exchange data with other components or systems”). 

Regarding claim 17, the combination of Subramanian and Han, as applied to claim 12, further teaches the users comprise an urban air mobility (UAM) fleet (Han, Page 82, Col. 1, Paragraph 3, “Motivated by the adaptability of blockchain, our work aims to combine the blockchain technology with GNSS spoofing detection for multiple UAV systems”). 

Regarding claim 19, Subramanian teaches forming a user measurement block for each user in a fleet network (Subramanian, Cols. 1-2, Lines 45-3, “An ADS-B message containing state data (e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category” AND Col. 6, Lines 37-60, “An ADS-B "message" can refer to content created in the ADS-B device (in the ADS-B message format) which contains aircraft state information and identity information. On the other hand, an ADS-B "transaction" contains the ADS-B message, as well as time-stamps and information identifying the sender and the receiver. A collection of these transactions is referred to as a "block"”); one or more navigation state solutions for the user; and one or more integrity solutions for the user; (Subramanian, Cols. 1-2, Lines 45-3, “An ADS-B message containing state data (e.g., position, 45 speed, and heading) of the ownship is automatically broadcast via ADS-B Out and then received via ADS-B In (for the same type of ADS-B). Accuracy and integrity of the state information is represented by various categories, such as navigation accuracy category for position and velocity 50 (NACp and NACv), navigation integrity category”); wherein each user performs validation of the received fleet state block; if the received fleet state block passes the validation, the user forms a chain of fleet state blocks using links in a previously received fleet state block and a currently received fleet state block to form a blockchain; if the received fleet state block does not pass the validation, the user discards the received fleet state block. (Subramanian, Cols. 8-9, Lines 54-26, “Various copies of local blocks of transactions may be received from nodes in the network, and therefore there is a need to resolve these discrepancies and reach a consensus regarding the "true" set of transactions… The new block of transactions is added to the local copy 15 of the DAG or ledger 206, which now contains only validated transactions”).
Subramanian does not teach wherein the user measurement block for each user is digitally signed; sending the signed user measurement block of each user to all other users in the fleet network; wherein each user in the fleet network validates all received user measurement blocks; wherein each user executes a numerical process to determine a navigation state and integrity of all users in the fleet network; forming a fleet state block, the fleet state block comprising: a header including a hash of last valid fleet state block header, a nonce - proof of work, and a root hash of Merkle tree; and a data block including navigation and integrity state information of the fleet; and sending the fleet state block to all other users in the fleet network;
Han teaches the user measurement block for each user is digitally signed (Han, Page 86, Col. 1, Paragraph 1, “Secondly, the verifier sends the received UAV location information to the blockchain after the UAV’s CA is verified and by using digital signature to confirm the broadcasted data”); sending the signed user measurement block of each user to all other users in the fleet network; wherein each user in the fleet network validates all received user measurement blocks; wherein each user executes a numerical process to determine a navigation state and integrity of all users in the fleet network (Han, Pages 82-83, Cols. 2-1, Paragraphs 11-1, “Firstly, when a transaction is carried out at a node, it is signed and broadcasted to peers. The signing of the transaction enables authentication and guarantees integrity. Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers”);  forming a fleet state block, the fleet state block comprising: a header including a hash of last valid fleet state block header, a nonce - proof of work, and a root hash of Merkle tree (Han, Figure 2); and a data block including navigation and integrity state information of the fleet; and sending the fleet state block to all other users in the fleet network (Han, Pages 82-83, Cols. 2-1, Paragraphs 11-1, “Firstly, when a transaction is carried out at a node, it is signed and broadcasted to peers. The signing of the transaction enables authentication and guarantees integrity. Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Subramanian with digitally signing user measurement blocks, sending user measurement block to the rest of the peers, forming a fleet state block comprising a header with a hash of the last valid fleet state block header, a nonce, and a root hash of Merkle tree, and sending the fleet state block to the rest of the peers of Han in order to verify the broadcasted data and to set up a blockchain block. Using digital signatures from “certificate authority” is a way to validate the data received and sent by nodes in a blockchain. When validating a block in the blockchain is done, blocks can be combined in the blockchain with information such as the previous hash, nonce, and Merkle tree which gives the block a unique number. Referencing previous blocks can thus be achieved as well as validating and adding new blocks. As stated in Han, “Secondly, as the peers of the node receive the signed transaction, they verify whether it is valid before retransmitting it to other peers. After the transactions disseminating, some valid transactions are packed into a timestamped block (mainly organized as a Merkle tree) by special nodes called miners. Finally, the blockchain nodes verify whether the broadcast block contains valid transactions, and whether the blockchain achieves consensus on the packed block (In the Bitcoin, computing nonce for consensus). If both statuses are verified successfully, the nodes add the block to their chains by using the corresponding hash value, else the block is discarded” (Han, Pages 82-83, Cols. 2-1, Paragraphs 11-1). 
	Regarding claim 20, the combination of Subramanian and Han, as applied to claim 19, further teaches the user measurement block further comprises one or more relative user measurements received by the user from one or more other users in the fleet network (Subramanian, Col. 6, Lines 37-60, “An ADS-B "message" can refer to content created in the ADS-B device (in the ADS-B message format) which contains aircraft state information and identity information. On the other hand, an ADS-B "transaction" contains the ADS-B message, as well as time-stamps and information identifying the sender and the receiver. A collection of these transactions is referred to as a "block",”). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Subramanian and Han, as applied to claim 1 above, and further in view of Fortney (US 10726000 B1).

Regarding claim 7, the combination of Subramanian and Han, as applied to claim 1 above, does not teach the proof of work is a computationally intensive operation to obtain a hash of a fleet state block header with specific leading pattern by randomly changing a nonce part of the fleet state block header.
Fortney teaches the proof of work is a computationally intensive operation to obtain a hash of a fleet state block header with specific leading pattern by randomly changing a nonce part of the fleet state block header (Fortney, Cols. 5-6, Lines 30-15, “For example, the consensus algorithm may be proof of work, and the nodes 103A-103C and/or the vehicles 101A-101C may execute the proof-of-work algorithm to identify a numerical value (e.g., nonce). The nodes 103A-103C and/or the vehicles 101A-101C may determine a value for the nonce (e.g., randomly), and perform a hash function on a combination of the digest of the preceding block of the blockchain 300… The new block may comprise a block header (e.g., the digest of the preceding block)”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Subramanian and Han with a proof of work to obtain a hash of a fleet state block header by randomly changing a nonce part of the fleet state block header of Fortney in order to “maintain inter-nodal agreement as to the state of the blockchain and reduce the risk associated with an attacker tampering
with the blockchain” (Fortney, Col. 6, Lines 8-12). In order to build a blockchain, a proof of work is necessary to add blocks and changing previous blocks requires the attacker to redo the proof of work. This intensive computation makes it much harder for attackers to modify the blockchain because they have to go through a lot of work to change the blockchain. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Subramanian and Han, as applied to claim 12 above, and further in view of Sampigethaya (US 9052375 B2).

Regarding claim 18, the combination of Subramanian and Han, as applied to claim 12 above, does not teach the system is implemented in an unmanned aircraft systems traffic management (UTM) system.
Sampigethaya teaches the system is implemented in an unmanned aircraft systems traffic management (UTM) system (Sampigethaya, Col. 7, Lines 15-52, “an exemplary air traffic control system 10 is shown. Aircraft 12 may be operating in a free-flight zone 16, generally described as an area remote from a restricted flight terminal area 14. Aircraft 12 may include commercial aircraft 12a, military aircraft 12b, general aircraft 12c, and/or unmanned aerial systems (UAS) 12d… ADS-B data links 30 (FIG. 3) and IP ATN links 33 (FIG. 3) provide data links between aircraft and air traffic control centers, which are referred to as aircraft-to-infrastructure communications. Further, ADS-B data links 30 (FIG. 3) and IP ATN data links 33 (FIG. 3) provide data links for surveillance between aircraft 12a, 12b, 12c and 12d, which are referred to as aircraft-to-aircraft communications”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Subramanian and Han with an unmanned aircraft systems traffic management system of Sampigethaya in order to manage unmanned aircrafts. One type of aircraft is unmanned aircrafts and they require communication with air traffic control centers or other aircrafts. As stated in Sampigethaya, “Apart from aircraft periodic traffic beacons, the ADS-B data links 30 are used to communicate traffic information broadcasts from ground controllers such as real-time weather and locations of aircraft with no ADS-B communication units.” (Sampigethaya, Col. 7, Lines 43-47). Traffic information is necessarily useful so that aircraft understand other aircrafts in their proximity to reduce affecting other aircrafts. The weather is also necessary to understand take-off and landing requirements as well as in air turbulence. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/Primary Examiner, Art Unit 3669